
	
		I
		112th CONGRESS
		1st Session
		H. R. 1379
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Wu (for himself,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lipinski,
			 Ms. Fudge,
			 Mr. Tonko, and
			 Ms. Wilson of Florida) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology, and in addition to the Committees on
			 Natural Resources and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize Federal natural hazards reduction
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Hazards Risk Reduction Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)The United States faces significant risks
			 from many types of natural hazards, including earthquakes, hurricanes,
			 tornadoes, wildfires, and floods. Increasing numbers of Americans are living in
			 areas prone to these hazards.
			(2)Earthquakes occur
			 without warning and can have devastating effects. According to the U.S.
			 Geological Survey, two recent earthquakes, the Northridge Earthquake in 1994,
			 and the Loma Prieta Earthquake in 1989, killed nearly 100 people, injured
			 12,757, and caused $33 billion in damages. Nearly all States face some level of
			 seismic risk. Twenty-six urban areas in 14 States have a significant seismic
			 risk.
			(3)Severe weather is
			 the most costly natural hazard, measured on a per year basis. According to data
			 from the National Weather Service over the last 10 years, tornadoes,
			 thunderstorms, and hurricanes have caused an average of 226 fatalities and $16
			 billion of property damage per year. The 2005 hurricane season was one of the
			 most destructive in United States history, killing 1,836 people, and causing
			 $80 billion in damage.
			(4)The United States
			 Fire Administration reports that 38 percent of new home construction in 2002
			 was in areas adjacent to, or intermixed with, wildlands. Fires in the
			 wildland-urban interface are costly. For example, the 2007 California Witch
			 fire alone caused $1.3 billion in insured property losses, according to the
			 Insurance Services Office (ISO). In addition, Government Accountability Office
			 reported in 2007 that the Federal spending for wildfire suppression between
			 2001 and 2005 was, on average, $2.9 billion per year.
			(5)Developing better
			 knowledge about natural hazard phenomena and their effects is crucial to
			 assessing the risks these hazards pose to communities. Instrumentation,
			 monitoring, and data gathering to characterize earthquakes and wind events are
			 important activities to increase this knowledge.
			(6)Current building
			 codes and standards can mitigate the damages caused by natural hazards. The
			 Institute for Business and Home Safety estimated that the $19 billion in damage
			 caused by Hurricane Andrew in 1994 could have been reduced by half if such
			 codes and standards were in effect. Research for the continuous improvement of
			 building codes, standards, and design practices—and for developing methods to
			 retrofit existing structures—is crucial to mitigating losses from natural
			 hazards.
			(7)Since its creation
			 in 1977, the National Earthquake Hazards Reduction Program (NEHRP) has
			 supported research to develop seismic codes, standards, and building practices
			 that have been widely adopted. The NEHRP Recommended Provisions for Seismic
			 Regulations for New Buildings and Other Structures and the Guidance for Seismic
			 Performance Assessment of Buildings are two examples.
			(8)Research to
			 understand the institutional, social, behavioral, and economic factors that
			 influence how households, businesses, and communities perceive risk and prepare
			 for natural hazards, and how well they recover after a disaster, can increase
			 the implementation of risk mitigation measures.
			(9)A major goal of the Federal natural
			 hazards-related research and development effort should be to reduce the loss of
			 life and damage to communities and infrastructure through increasing the
			 adoption of hazard mitigation measures.
			(10)Research,
			 development, and technology transfer to secure infrastructure is vitally
			 important. Infrastructure that supports electricity, transportation, drinking
			 water, and other services is vital immediately after a disaster, and their
			 quick return to function speeds the economic recovery of a disaster-impacted
			 community.
			IEarthquakes
			101.Short
			 titleThis title may be cited
			 as the National Earthquake Hazards
			 Reduction Program Reauthorization Act of 2011.
			102.FindingsSection 2 of the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7701) is repealed.
			103.DefinitionsSection 4 of the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7703) is amended by striking paragraphs (8)
			 and (9).
			104.National
			 Earthquake Hazards Reduction ProgramSection 5 of the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7704) is amended—
				(1)in subsection
			 (a)—
					(A)by amending
			 paragraph (2) to read as follows:
						
							(2)Program
				activitiesThe activities of
				the Program shall be designed to—
								(A)research and
				develop effective methods, tools, and technologies to reduce the risk posed by
				earthquakes to the built environment, especially to lessen the risk to existing
				structures and lifelines;
								(B)improve the
				understanding of earthquakes and their effects on households, businesses,
				communities, buildings, structures, and lifelines, through interdisciplinary
				and multidisciplinary research that involves engineering, natural sciences, and
				social sciences; and
								(C)facilitate the
				adoption of earthquake risk reduction measures by households, businesses,
				communities, local, State, and Federal governments, national standards and
				model building code organizations, architects and engineers, building owners,
				and others with a role in planning for disasters and planning, constructing,
				retrofitting, and insuring buildings, structures, and lifelines through—
									(i)grants, contracts,
				cooperative agreements, and technical assistance;
									(ii)development of
				standards, guidelines, voluntary consensus standards, and other design guidance
				for earthquake hazards risk reduction for buildings, structures, and
				lifelines;
									(iii)outreach and
				information dissemination to communities on location-specific earthquake
				hazards and methods to reduce the risks from those hazards; and
									(iv)development and
				maintenance of a repository of information, including technical data, on
				seismic risk and hazards reduction.
									;
				and
					(B)by striking
			 paragraphs (3) through (5);
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)Responsibilities
				of program agencies
							(1)Lead
				agencyThe National Institute of Standards and Technology (in
				this section referred to as the Institute) shall be responsible
				for planning and coordinating the Program. In carrying out this paragraph, the
				Director of the Institute shall—
								(A)ensure that the
				Program includes the necessary components to promote the implementation of
				earthquake hazards risk reduction measures by households, businesses,
				communities, local, State, and Federal governments, national standards and
				model building code organizations, architects and engineers, building owners,
				and others with a role in preparing for disasters, or the planning,
				constructing, retrofitting, and insuring of buildings, structures, and
				lifelines;
								(B)support the
				development of performance-based seismic engineering tools, and work with the
				appropriate groups to promote the commercial application of such tools, through
				earthquake-related building codes, standards, and construction
				practices;
								(C)ensure the use of
				social science research and findings in informing research and technology
				development priorities, communicating earthquake risks to the public,
				developing earthquake risk mitigation strategies, and preparing for earthquake
				disasters;
								(D)coordinate all
				Federal post-earthquake investigations; and
								(E)when warranted by
				research or investigative findings, issue recommendations for changes in model
				codes to the relevant code development organizations, and report back to
				Congress on whether such recommendations were adopted.
								(2)National
				Institute of Standards and TechnologyIn addition to the lead
				agency responsibilities described under paragraph (1), the Institute shall be
				responsible for carrying out research and development to improve building codes
				and standards and practices for buildings, structures, and lifelines. In
				carrying out this paragraph, the Director of the Institute shall—
								(A)work, in
				conjunction with other appropriate Federal agencies, to support the development
				of improved seismic standards and model codes;
								(B)in coordination
				with other appropriate Federal agencies, work closely with standards and model
				code development organizations, professional societies, and practicing
				engineers, architects, and others involved in the construction of buildings,
				structures, and lifelines, to promote better building practices, including
				by—
									(i)developing
				technical resources for practitioners on new knowledge and standards of
				practice; and
									(ii)developing
				methods and tools to facilitate the incorporation of earthquake engineering
				principles into design and construction practices;
									(C)develop tools,
				technologies, methods, and practitioner guidance to feasibly and
				cost-effectively retrofit existing buildings and structures to increase their
				earthquake resiliency; and
								(D)work closely with
				national standards organizations, and other interested parties, to develop
				seismic safety standards and practices for new and existing lifelines.
								(3)Federal
				Emergency Management Agency
								(A)In
				generalThe Federal Emergency
				Management Agency (in this paragraph referred to as the Agency),
				consistent with the Agency’s all hazards approach, shall be responsible for
				facilitating the development and adoption of standards, model building codes,
				and better seismic building practices, developing tools to assess earthquake
				hazards, promoting the adoption of hazard mitigation measures, and carrying out
				a program of direct assistance to States and localities to mitigate earthquake
				risks to buildings, structures, lifelines, and communities.
								(B)Director’s
				dutiesThe Director of the Agency shall—
									(i)work closely with
				other relevant Federal agencies, standards and model building code development
				organizations, architects, engineers, and other professionals, to facilitate
				the development and adoption of standards, model codes, and design and
				construction practices to increase the earthquake resiliency of new and
				existing buildings, structures, and lifelines in the—
										(I)preparation,
				maintenance, and wide dissemination of design guidance, model building codes
				and standards, and practices to increase the earthquake resiliency of new and
				existing buildings, structures, and lifelines;
										(II)development of
				performance-based design guidelines and methodologies supporting model codes
				for buildings, structures, and lifelines; and
										(III)development of
				methods and tools to facilitate the incorporation of earthquake engineering
				principles into design and construction practices;
										(ii)develop tools,
				technologies, and methods to assist local planners, and others, to model and
				predict the potential impact of earthquake damage in seismically hazardous
				areas; and
									(iii)support the
				implementation of a comprehensive earthquake education and public awareness
				program, including the development of materials and their wide dissemination to
				all appropriate audiences, and support public access to locality-specific
				information that may assist the public in preparing for, mitigating against,
				responding to, and recovering from earthquakes and related disasters.
									(C)State assistance
				grant programThe Director of
				the Agency shall operate a program of grants and assistance to enable States to
				develop mitigation, preparedness, and response plans, compare inventories and
				conduct seismic safety inspections of critical structures and lifelines, update
				building and zoning codes and ordinances to enhance seismic safety, increase
				earthquake awareness and education, and encourage the development of multistate
				groups for such purposes. The Director shall operate such programs in
				coordination with the all hazards mitigation and preparedness programs
				authorized by the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5121 et seq.), in order to ensure that such programs are as
				consistent as possible. In order to qualify for assistance under this
				subparagraph, a State must—
									(i)demonstrate that
				the assistance will result in enhanced seismic safety in the State;
									(ii)provide 50
				percent of the costs of the activities for which assistance is being given,
				except that the Director may lower or waive the cost-share requirement for
				these activities in exceptional cases of economic hardship; and
									(iii)meet such other
				requirements as the Director of the Agency shall prescribe.
									(D)Federal
				Emergency Management Agency role and responsibilityNothing in this Act shall be construed to
				diminish the role and responsibility of the Federal Emergency Management Agency
				with regard to all hazards preparedness, response, recovery, and
				mitigation.
								(4)United States
				geological surveyThe United States Geological Survey (in this
				paragraph referred to as the Survey) shall conduct research and
				other activities necessary to characterize and identify earthquake hazards,
				assess earthquake risks, monitor seismic activity, and provide real-time
				earthquake information. In carrying out this paragraph, the Director of the
				Survey shall—
								(A)conduct a
				systematic assessment of the seismic risks in each region of the Nation prone
				to earthquakes, including, where appropriate, the establishment and operation
				of intensive monitoring projects on hazardous faults, detailed seismic hazard
				and risk studies in urban and other developed areas where earthquake risk is
				determined to be significant, and engineering seismology studies;
								(B)work with
				officials of State and local governments to ensure that they are knowledgeable
				about the specific seismic risks in their areas;
								(C)develop standard procedures, in
				consultation with the Director of the Federal Emergency Management Agency, for
				issuing earthquake alerts, including aftershock advisories, and, to the extent
				possible, ensure that such alerts are compatible with the Integrated Public
				Alerts and Warning System program authorized by section 202 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5132);
								(D)issue when
				justified, and notify the Director of the Federal Emergency Management Agency
				of, an earthquake prediction or other earthquake advisory, which may be
				evaluated by the National Earthquake Prediction Evaluation Council;
								(E)operate, as
				integral parts of the Advanced National Seismic Research and Monitoring System,
				a National Earthquake Information Center and a national seismic network,
				together providing timely and accurate information on earthquakes
				worldwide;
								(F)support the
				operation of regional seismic networks in areas of higher seismic risk;
								(G)develop and
				support seismic instrumentation of buildings and other structures to obtain
				data on their response to earthquakes for use in engineering studies and
				assessment of damage;
								(H)monitor and assess
				Earth surface deformation as it pertains to the evaluation of earthquake
				hazards and impacts;
								(I)work with other
				Program agencies to maintain awareness of, and where appropriate cooperate
				with, earthquake risk reduction efforts in other countries, to ensure that the
				Program benefits from relevant information and advances in those
				countries;
								(J)maintain suitable seismic hazard maps in
				support of building codes for structures and lifelines, including additional
				maps needed for performance-based design approaches, and, to the extent
				possible, ensure that such maps are developed consistent with the multihazard
				advisory maps authorized by section 203(k) of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5133(k));
								(K)conduct a
				competitive, peer-reviewed process which awards grants and cooperative
				agreements to complement and extend related internal Survey research and
				monitoring activities; and
								(L)operate, in
				cooperation with the National Science Foundation, a Global Seismographic
				Network for detection of earthquakes around the world and research into
				fundamental earth processes.
								(5)National science
				foundationThe National Science Foundation shall be responsible
				for funding basic research that furthers the understanding of earthquakes,
				earthquake engineering, and community preparation and response to earthquakes.
				In carrying out this paragraph, the Director of the National Science Foundation
				shall—
								(A)support
				multidisciplinary and interdisciplinary research that will improve the
				resiliency of communities to earthquakes, including—
									(i)research that
				improves the safety and performance of buildings, structures, and lifelines,
				including the use of the large-scale experimental and computational facilities
				of the George E. Brown, Jr. Network for Engineering Earthquake
				Simulation;
									(ii)research to support more effective
				earthquake mitigation and response measures, such as developing better
				knowledge of the specific types of vulnerabilities faced by segments of the
				community vulnerable to earthquakes, addressing the barriers they face in
				adopting mitigation and preparation measures, and developing methods to better
				communicate the risks of earthquakes and to promote mitigation; and
									(iii)research on the
				response of communities, households, businesses, and emergency responders to
				earthquakes;
									(B)support research
				to understand earthquake processes, earthquake patterns, and earthquake
				frequencies;
								(C)encourage prompt
				dissemination of significant findings, sharing of data, samples, physical
				collections, and other supporting materials, and development of intellectual
				property so research results can be used by appropriate organizations to
				mitigate earthquake damage;
								(D)work with other
				Program agencies to maintain awareness of, and where appropriate cooperate
				with, earthquake risk reduction research efforts in other countries, to ensure
				that the Program benefits from relevant information and advances in those
				countries; and
								(E)include to the
				maximum extent practicable diverse institutions, including Historically Black
				Colleges and Universities, Hispanic-serving institutions, Tribal Colleges and
				Universities, Alaska Native-serving institutions, and Native Hawaiian-serving
				institutions.
								;
				and
				(3)in subsection
			 (c)(1) by inserting on Natural Hazards Risk Reduction established under
			 section 301 of the Natural Hazards Risk
			 Reduction Act of 2011 after Interagency
			 Coordinating Committee.
				105.Post-earthquake
			 investigations programSection
			 11 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7705e) is amended
			 by striking There is established and all that follows through
			 conduct of such earthquake investigations. and inserting
			 The Program shall include a post-earthquake investigations program, the
			 purpose of which is to investigate major earthquakes so as to learn lessons
			 which can be applied to reduce the loss of lives and property in future
			 earthquakes. The lead Program agency, in consultation with each Program agency,
			 shall organize investigations to study the implications of the earthquakes in
			 the areas of responsibility of each Program agency. The investigations shall
			 begin as rapidly as possible and may be conducted by grantees and contractors.
			 The Program agencies shall ensure that the results of the investigations are
			 disseminated widely..
			106.Authorization
			 of appropriations
				(a)In
			 generalSection 12 of the Earthquake Hazards Reduction Act of
			 1977 (42 U.S.C. 7706) is amended—
					(1)by adding at the
			 end of subsection (a) the following:
						
							(9)There are authorized to be
				appropriated to the Federal Emergency Management Agency for carrying out this
				Act—
								(A)$10,238,000 for fiscal year
				2011;
								(B)$10,545,000 for fiscal year
				2012;
								(C)$10,861,000 for fiscal year
				2013;
								(D)$11,187,000 for fiscal year 2014;
				and
								(E)$11,523,000 for fiscal year
				2015.
								;
					(2)by adding at the
			 end of subsection (b) the following:
						
							(3)There are authorized to be
				appropriated to the United States Geological Survey for carrying out this
				Act—
								(A)$90,000,000 for fiscal year 2011, of which
				$36,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System;
								(B)$92,100,000 for fiscal year 2012, of which
				$37,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System;
								(C)$94,263,000 for fiscal year 2013, of which
				$38,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System;
								(D)$96,491,000 for fiscal year 2014, of which
				$39,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System; and
								(E)$98,786,000 for fiscal year 2015, of which
				$40,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring
				System.
								;
					(3)by adding at the
			 end of subsection (c) the following:
						
							(3)There are authorized to be
				appropriated to the National Science Foundation for carrying out this
				Act—
								(A)$64,125,000 for fiscal year
				2011;
								(B)$66,049,000 for fiscal year
				2012;
								(C)$68,030,000 for fiscal year
				2013;
								(D)$70,071,000 for fiscal year 2014;
				and
								(E)$72,173,000 for fiscal year
				2015.
								;
				and
					(4)by adding at the
			 end of subsection (d) the following:
						
							(3)There are authorized to be
				appropriated to the National Institute of Standards and Technology for carrying
				out this Act—
								(A)$7,000,000 for fiscal year
				2011;
								(B)$7,700,000 for fiscal year
				2012;
								(C)$7,931,000 for fiscal year
				2013;
								(D)$8,169,000 for fiscal year 2014;
				and
								(E)$8,414,000 for fiscal year
				2015.
								.
					(b)Conforming
			 amendmentSection 14 of the National Earthquake Hazards Reduction
			 Act of 1977 (42 U.S.C. 7708) is amended—
					(1)by striking
			 (a) Establishment.—; and
					(2)by striking
			 subsection (b).
					IIWind
			201.Short
			 titleThis title may be cited
			 as the National Windstorm Impact
			 Reduction Act Reauthorization of 2011.
			202.PurposeSection 202 of the National Windstorm Impact
			 Reduction Act of 2004 (42 U.S.C. 15701) is amended to read as follows:
				
					202.PurposeIt is the purpose of the Congress in this
				title to achieve a major measurable reduction in losses of life and property
				from windstorms through the establishment and maintenance of an effective
				Windstorm Impact Reduction Program. The objectives of such Program shall
				include—
						(1)the education of
				households, businesses, and communities about the risks posed by windstorms,
				and the identification of locations, structures, lifelines, and segments of the
				community which are especially vulnerable to windstorm damage and disruption,
				and the dissemination of information on methods to reduce those risks;
						(2)the development of
				technologically and economically feasible design and construction methods and
				procedures to make new and existing structures, in areas of windstorm risk,
				windstorm resilient, giving high priority to the development of such methods
				and procedures for lifelines, structures associated with a potential high loss
				of life, and structures that are especially needed in times of disasters, such
				as hospitals and public safety and shelter facilities;
						(3)the
				implementation, in areas of major windstorm risk, of instrumentation to record
				and gather data on windstorms and the characteristics of the wind during those
				events, and continued research to increase the understanding of windstorm
				phenomena;
						(4)the development,
				publication, and promotion, in conjunction with State and local officials and
				professional organizations, of model building codes and standards and other
				means to encourage consideration of information about windstorm risk in making
				decisions about land use policy and construction activity; and
						(5)the facilitation
				of the adoption of windstorm risk mitigation measures in areas of windstorm
				risk by households, businesses, and communities through outreach, incentive
				programs, and other
				means.
						.
			203.DefinitionsSection 203(1) of the National Windstorm
			 Impact Reduction Act of 2004 (42 U.S.C. 15702(1)) is amended by striking
			 Director of the Office of Science and Technology Policy and
			 inserting Director of the National Institute of Standards and
			 Technology.
			204.National
			 windstorm impact reduction programSection 204 of the National Windstorm Impact
			 Reduction Act of 2004 (42 U.S.C. 15703) is amended to read as follows:
				
					204.National
				Windstorm Impact Reduction Program
						(a)EstablishmentThere
				is established the National Windstorm Impact Reduction Program.
						(b)Program
				ActivitiesThe activities of
				the Program shall be designed to—
							(1)research and
				develop cost-effective, feasible methods, tools, and technologies to reduce the
				risks posed by windstorms to the built environment, especially to lessen the
				risk to existing structures and lifelines;
							(2)improve the
				understanding of windstorms and their impacts on households, businesses,
				communities, buildings, structures, and lifelines, through interdisciplinary
				and multidisciplinary research that involves engineering, natural sciences, and
				social sciences; and
							(3)facilitate the
				adoption of windstorm risk reduction measures by households, businesses,
				communities, local, State and Federal governments, national standards and model
				building code organizations, architects and engineers, building owners, and
				others with a role in planning for disasters and planning, constructing,
				retrofitting, and insuring buildings, structures, and lifelines through—
								(A)grants, contracts,
				cooperative agreements, and technical assistance;
								(B)development of
				hazard maps, standards, guidelines, voluntary consensus standards, and other
				design guidance for windstorm risk reduction for buildings, structures, and
				lifelines;
								(C)outreach and
				information dissemination to communities on site specific windstorm hazards and
				ways to reduce the risks from those hazards; and
								(D)development and
				maintenance of a repository of information, including technical data, on
				windstorm hazards and risk reduction;
								(c)Responsibilities
				of Program Agencies
							(1)Lead
				agencyThe National Institute of Standards and Technology (in
				this section referred to as the Institute) shall be responsible
				for planning and coordinating the Program. In carrying out this paragraph, the
				Director of the Institute shall—
								(A)ensure that the
				Program includes the necessary components to promote the implementation of
				windstorm risk reduction measures by households, businesses, communities,
				local, State, and Federal governments, national standards and model building
				code organizations, architects and engineers, building owners, and others with
				a role in planning and preparing for disasters, and planning constructing, and
				retrofitting, and insuring buildings, structures, and lifelines;
								(B)support the
				development of performance-based engineering tools, and work with the
				appropriate groups to promote the commercial application of such tools, through
				wind-related building codes, standards, and construction practices;
								(C)ensure the use of
				social science research and findings in informing the development of technology
				and research priorities, in communicating windstorm risks to the public, in
				developing windstorm risk mitigation strategies, and in preparing for windstorm
				disasters;
								(D)coordinate all
				Federal post-windstorm investigations; and
								(E)when warranted by
				research or investigative findings, issue recommendations for changes in model
				codes to the relevant code development organizations, and report back to
				Congress on whether such recommendations were adopted.
								(2)National
				Institute of Standards and TechnologyIn addition to the lead
				agency responsibilities described under paragraph (1), the Institute shall be
				responsible for carrying out research and development to improve model codes,
				standards, design guidance and practices for the construction and retrofit of
				buildings, structures, and lifelines. In carrying out this paragraph, the
				Director of the Institute shall—
								(A)support the
				development of instrumentation, data processing, and archival capabilities, and
				standards for the instrumentation and its deployment, to measure wind, wind
				loading, and other properties of severe wind and structure response;
								(B)coordinate with
				other appropriate Federal agencies to make the data described in subparagraph
				(A) available to researchers, standards and code developers, and local
				planners;
								(C)support the
				development of tools and methods for the collection of data on the loss of and
				damage to structures, and data on surviving structures after severe windstorm
				events;
								(D)improve the
				knowledge of the impact of severe wind on buildings, structures, lifelines, and
				communities;
								(E)develop
				cost-effective windstorm impact reduction tools, methods, and
				technologies;
								(F)work, in
				conjunction with other appropriate Federal agencies, to support the development
				of wind standards and model codes; and
								(G)in conjunction
				with other appropriate Federal agencies, work closely with standards and model
				code development organizations, professional societies, and practicing
				engineers, architects, and others involved in the construction of buildings,
				structures, and lifelines, to promote better building practices, including
				by—
									(i)supporting the
				development of technical resources for practitioners to implement new
				knowledge; and
									(ii)supporting the
				development of methods and tools to incorporate wind engineering principles
				into design and construction practices.
									(3)Federal
				Emergency Management AgencyThe Federal Emergency Management Agency,
				consistent with the Agency’s all hazards approach, shall support the
				development of risk assessment tools and effective mitigation techniques,
				assist with windstorm-related data collection and analysis, and support
				outreach, information dissemination, and implementation of windstorm
				preparedness and mitigation measures by households, businesses, and
				communities, including by—
								(A)working to develop
				or improve risk-assessment tools, methods, and models;
								(B)work closely with
				other appropriate Federal agencies to develop and facilitate the adoption of
				windstorm impact reduction measures, including by—
									(i)developing
				cost-effective retrofit measures for existing buildings, structures, and
				lifelines to improve windstorm performance;
									(ii)developing
				methods, tools, and technologies to improve the planning, design, and
				construction of new buildings, structures, and lifelines;
									(iii)supporting the
				development of model wind codes and standards for buildings, structures, and
				lifelines; and
									(iv)developing
				technical resources for practitioners that reflect new knowledge and standards
				of practice; and
									(C)develop and
				disseminate guidelines for the construction of windstorm shelters.
								Nothing in
				this Act shall be construed to diminish the role and responsibility of the
				Federal Emergency Management Agency with regard to all hazards preparedness,
				response, recovery, and mitigation.(4)National oceanic
				and atmospheric administrationThe National Oceanic and
				Atmospheric Administration shall support atmospheric sciences research and data
				collection to improve the understanding of the behavior of windstorms and their
				impact on buildings, structures, and lifelines, including by—
								(A)working with other
				appropriate Federal agencies to develop and deploy instrumentation to measure
				speed and other characteristics of wind, and to collect, analyze, and make
				available such data;
								(B)working with
				officials of State and local governments to ensure that they are knowledgeable
				about, and prepared for, the specific windstorm risks in their area;
								(C)supporting the development of suitable wind
				speed maps and other derivative products that support building codes and other
				hazard mitigation approaches for buildings, structures, and lifelines, and, to
				the extent possible, ensure that such maps and other derivative products are
				developed consistent with the multihazard advisory maps authorized by section
				203(k) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
				(42 U.S.C. 5133(k));
								(D)conducting a
				competitive, peer-reviewed process which awards grants and cooperative
				agreements to complement the National Oceanic and Atmospheric Administration’s
				wind-related and storm surge-related research and data collection activities;
								(E)working with other appropriate Federal
				agencies and State and local governments to develop or improve risk-assessment
				tools, methods, and models; and
								(F)working with other appropriate Federal
				agencies to develop storm surge models to better understand the interaction
				between windstorms and bodies of water.
								(5)National science
				foundationThe National Science Foundation shall be responsible
				for funding basic research that furthers the understanding of windstorms, wind
				engineering, and community preparation and response to windstorms. In carrying
				out this paragraph, the Director of the National Science Foundation
				shall—
								(A)support
				multidisciplinary and interdisciplinary research that will improve the
				resiliency of communities to windstorms, including—
									(i)research that
				improves the safety and performance of buildings, structures, and
				lifelines;
									(ii)research to support more effective
				windstorm mitigation and response measures, such as developing better knowledge
				of the specific types of vulnerabilities faced by segments of the community
				vulnerable to windstorms, addressing the barriers they face in adopting
				mitigation and preparation measures, and developing methods to better
				communicate the risks of windstorms and to promote mitigation; and
									(iii)research on the
				response of communities to windstorms, including on the effectiveness of the
				emergency response, and the recovery process of communities, households, and
				businesses;
									(B)support research
				to understand windstorm processes, windstorm patterns, and windstorm
				frequencies;
								(C)encourage prompt
				dissemination of significant findings, sharing of data, samples, physical
				collections, and other supporting materials, and development of intellectual
				property so research results can be used by appropriate organizations to
				mitigate windstorm damage;
								(D)work with other
				Program agencies to maintain awareness of, and where appropriate cooperate
				with, windstorm risk reduction research efforts in other countries, to ensure
				that the Program benefits from relevant information and advances in those
				countries; and
								(E)include to the
				maximum extent practicable diverse institutions, including Historically Black
				Colleges and Universities, Hispanic-serving institutions, Tribal Colleges and
				Universities, Alaska Native-serving institutions, and Native Hawaiian-serving
				institutions.
								.
			205.Authorization
			 of AppropriationsSection 207
			 of the National Windstorm Impact Reduction Program of 2004 (42 U.S.C. 15706) is
			 amended to read as follows:
				
					207.Authorization
				of Appropriations
						(a)Federal
				emergency management agencyThere are authorized to be
				appropriated to the Federal Emergency Management Agency for carrying out this
				title—
							(1)$9,682,000 for
				fiscal year 2011;
							(2)$9,972,500 for
				fiscal year 2012;
							(3)$10,271,600 for
				fiscal year 2013;
							(4)$10,579,800 for
				fiscal year 2014; and
							(5)$10,897,200 for
				fiscal year 2015.
							(b)National science
				foundationThere are authorized to be appropriated to the
				National Science Foundation for carrying out this title—
							(1)$9,682,000 for
				fiscal year 2011;
							(2)$9,972,500 for
				fiscal year 2012;
							(3)$10,271,600 for
				fiscal year 2013;
							(4)$10,579,800 for
				fiscal year 2014; and
							(5)$10,897,200 for
				fiscal year 2015.
							(c)National
				institute of standards and technologyThere are authorized to be
				appropriated to the National Institute of Standards and Technology for carrying
				out this title—
							(1)$4,120,000 for
				fiscal year 2011;
							(2)$4,243,600 for
				fiscal year 2012;
							(3)$4,370,900 for
				fiscal year 2013;
							(4)$4,502,000 for
				fiscal year 2014; and
							(5)$4,637,100 for
				fiscal year 2015.
							(d)National oceanic
				and atmospheric administrationThere are authorized to be
				appropriated to the National Oceanic and Atmospheric Administration for
				carrying out this title—
							(1)$2,266,000 for
				fiscal year 2011;
							(2)$2,334,000 for
				fiscal year 2012;
							(3)$2,404,000 for
				fiscal year 2013;
							(4)$2,476,100 for
				fiscal year 2014; and
							(5)$2,550,400 for
				fiscal year
				2015.
							.
			IIIInteragency
			 Coordinating Committee on Natural Hazards Risk Reduction
			301.Interagency
			 Coordinating Committee on Natural Hazards Risk Reduction
				(a)In
			 generalThere is established an Interagency Coordinating
			 Committee on Natural Hazards Risk Reduction, chaired by the Director of the
			 National Institute of Standards and Technology.
					(1)MembershipIn
			 addition to the chair, the Committee shall be composed of—
						(A)the directors
			 of—
							(i)the
			 Federal Emergency Management Agency;
							(ii)the
			 United States Geological Survey;
							(iii)the National
			 Oceanic and Atmospheric Administration;
							(iv)the
			 National Science Foundation;
							(v)the
			 Office of Science and Technology Policy; and
							(vi)the
			 Office of Management and Budget; and
							(B)the head of any
			 other Federal agency the Committee considers appropriate.
						(2)MeetingsThe
			 Committee shall not meet less than 2 times a year at the call of the Director
			 of the National Institute of Standards and Technology.
					(3)General purpose
			 and dutiesThe Committee shall oversee the planning and
			 coordination of the National Earthquake Hazards Reduction Program and the
			 National Windstorm Impact Reduction Program, and shall make proposals for
			 planning and coordination of any other Federal research for natural hazard
			 mitigation that the Committee considers appropriate.
					(4)Strategic
			 plansThe Committee shall develop and submit to Congress, not
			 later than one year after the date of enactment of this Act—
						(A)a Strategic Plan
			 for the National Earthquake Hazards Reduction Program that includes—
							(i)prioritized goals
			 for such Program that will mitigate against the loss of life and property from
			 future earthquakes;
							(ii)short-term,
			 mid-term, and long-term research objectives to achieve those goals;
							(iii)a
			 description of the role of each Program agency in achieving the prioritized
			 goals;
							(iv)the
			 methods by which progress towards the goals will be assessed;
							(v)an
			 explanation of how the Program will foster the transfer of research results
			 onto outcomes, such as improved building codes;
							(vi)a
			 description of the role of social science in informing the development of the
			 prioritized goals and research objectives; and
							(vii)a
			 description of how the George E. Brown, Jr. Network for Earthquake Engineering
			 Simulation and the Advanced National Seismic Research and Monitoring System
			 will be used in achieving the prioritized goals and research objectives;
			 and
							(B)a Strategic Plan
			 for the National Windstorm Impact Reduction Program that includes—
							(i)prioritized goals
			 for such Program that will mitigate against the loss of life and property from
			 future windstorms;
							(ii)short-term,
			 mid-term, and long-term research objectives to achieve those goals;
							(iii)a
			 description of the role of each Program agency in achieving the prioritized
			 goals;
							(iv)the
			 methods by which progress towards the goals will be assessed;
							(v)an
			 explanation of how the Program will foster the transfer of research results
			 onto outcomes, such as improved building codes; and
							(vi)a
			 description of the role of social science in informing the development of the
			 prioritized goals and research objectives.
							(5)Progress
			 reportsNot later than one year after the date of enactment of
			 this Act, and at least once every two years thereafter, the Committee shall
			 submit to the Congress—
						(A)a report on the
			 progress of the National Earthquake Hazards Reduction Program that
			 includes—
							(i)a
			 description of the activities funded for the previous two years of the Program,
			 a description of how these activities align with the prioritized goals and
			 research objectives established in the Strategic Plan, and the budgets, per
			 agency, for these activities;
							(ii)the
			 outcomes achieved by the Program for each of the goals identified in the
			 Strategic Plan;
							(iii)a
			 description of any recommendations made to change existing building codes that
			 were the result of Program activities; and
							(iv)a
			 description of the extent to which the Program has incorporated recommendations
			 from the Advisory Committee on Earthquake Hazards Reduction; and
							(B)a report on the
			 progress of the National Windstorm Impact Reduction Program that
			 includes—
							(i)a
			 description of the activities funded for the previous two years of the Program,
			 a description of how these activities align with the prioritized goals and
			 research objectives established in the Strategic Plan, and the budgets, per
			 agency, for these activities;
							(ii)the
			 outcomes achieved by the Program for each of the goals identified in the
			 Strategic Plan;
							(iii)a
			 description of any recommendations made to change existing building codes that
			 were the result of Program activities; and
							(iv)a
			 description of the extent to which the Program has incorporated recommendations
			 from the Advisory Committee on Windstorm Impact Reduction.
							(6)Coordinated
			 budgetThe Committee shall develop a coordinated budget for the
			 National Earthquake Hazards Reduction Program and a coordinated budget for the
			 National Windstorm Impact Reduction Program. These budgets shall be submitted
			 to the Congress at the time of the President’s budget submission for each
			 fiscal year.
					(b)Advisory
			 Committees on Natural Hazards Reduction
					(1)In
			 generalThe Director of the National Institute of Standards and
			 Technology shall establish an Advisory Committee on Earthquake Hazards
			 Reduction, an Advisory Committee on Windstorm Impact Reduction, and other such
			 advisory committees as the Director considers necessary to advise the Institute
			 on research, development, and technology transfer activities to mitigate the
			 impact of natural disasters.
					(2)Advisory
			 committee on earthquake hazards reductionThe Advisory Committee
			 on Earthquake Hazards Reduction shall be composed of at least 11 members, none
			 of whom may be employees of the Federal Government, including representatives
			 of research and academic institutions, industry standards development
			 organizations, emergency management agencies, State and local government, and
			 business communities who are qualified to provide advice on earthquake hazards
			 reduction and represent all related scientific, architectural, and engineering
			 disciplines. The recommendations of the Advisory Committee shall be considered
			 by Federal agencies in implementing the National Earthquake Hazards Reduction
			 Program.
					(3)Advisory
			 committee on windstorm impact reductionThe Advisory Committee on Windstorm Impact
			 Reduction shall be composed of at least 7 members, none of whom may be
			 employees of the Federal Government, including representatives of research and
			 academic institutions, industry standards development organizations, emergency
			 management agencies, State and local government, and business communities who
			 are qualified to provide advice on windstorm impact reduction and represent all
			 related scientific, architectural, and engineering disciplines. The
			 recommendations of the Advisory Committee shall be considered by Federal
			 agencies in implementing the National Windstorm Impact Reduction
			 Program.
					(4)AssessmentsThe
			 Advisory Committee on Earthquake Hazards Reduction and the Advisory Committee
			 on Windstorm Impact Reduction shall offer assessments on—
						(A)trends and
			 developments in the natural, social, and engineering sciences and practices of
			 earthquake hazards or windstorm impact mitigation;
						(B)the priorities of
			 the Programs’ Strategic Plans;
						(C)the coordination
			 of the Programs; and
						(D)and any revisions
			 to the Programs which may be necessary.
						(5)ReportsAt
			 least every two years, the Advisory Committees shall report to the Director of
			 the National Institute of Standards and Technology on the assessments carried
			 out under paragraph (4) and their recommendations for ways to improve the
			 Programs. In developing recommendations for the National Earthquake Hazards
			 Reduction Program, the Advisory Committee on Earthquake Hazards Reduction shall
			 consider the recommendations of the United States Geological Survey Scientific
			 Earthquake Studies Advisory Committee.
					(c)Coordination of
			 Federal disaster research, development, and technology
			 transferNot later than 2 years after the date of enactment of
			 this Act, the Subcommittee on Disaster Reduction of the Committee on
			 Environment and Natural Resources of the National Science and Technology
			 Council shall submit a report to the Congress identifying—
					(1)current Federal
			 research, development, and technology transfer activities that address hazard
			 mitigation for natural disasters, including earthquakes, hurricanes, tornados,
			 wildfires, floods, and the current budgets for these activities;
					(2)areas of research
			 that are common to two or more of the hazards identified in paragraph (1);
			 and
					(3)opportunities to
			 create synergies between the research activities for the hazards identified in
			 paragraph (1).
					IVNational
			 Construction Safety Team Act Amendments
			401.National
			 Construction Safety Team Act amendmentsThe National Construction Safety Team Act
			 (15 U.S.C. 7301 et seq.) is amended—
				(1)in section
			 2(a)—
					(A)by striking
			 a building or buildings and inserting a building,
			 buildings, or infrastructure; and
					(B)by striking
			 To the maximum extent practicable, the Director shall establish and
			 deploy a Team within 48 hours after such an event. and inserting
			 The Director shall make a decision whether to deploy a Team within 72
			 hours after such an event.;
					(2)in section
			 2(b)(1), by striking buildings and inserting buildings or
			 infrastructure;
				(3)in section
			 2(b)(2)(A), by striking building and inserting building
			 or infrastructure;
				(4)in section 2(b)(2)(D), by striking
			 buildings and inserting buildings or
			 infrastructure;
				(5)in section
			 2(c)(1), by striking the United States Fire Administration
			 and;
				(6)in section
			 2(c)(1)(G), by striking building and inserting building
			 or infrastructure;
				(7)in section
			 2(c)(1)(J)—
					(A)by striking
			 building and inserting building or
			 infrastructure; and
					(B)by inserting
			 and the National Windstorm Impact Reduction Act of 2004 after
			 Act of 1977;
					(8)in section 4(a),
			 by striking investigating a building and inserting
			 investigating building and infrastructure;
				(9)in section
			 4(a)(1)—
					(A)by striking
			 a building and inserting a building or
			 infrastructure; and
					(B)by striking
			 building both of the other places it appears and inserting
			 building or infrastructure;
					(10)in section 4(a)(3), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(11)in section 4(b), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(12)in section 4(c)(1) and (2), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(13)by amending section 4(d)(1) to read as
			 follows:
					
						(1)In
				GeneralExcept as otherwise
				provided in this subsection, a Team investigation shall have priority over any
				other investigation which is related to the purpose and duties set forth in
				section 2(b) and undertaken by any other Federal
				agency.
						;
				(14)in section 4(d)(3) and (4), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(15)in section 4, by
			 adding at the end the following new paragraph:
					
						(5)Infrastructure
				investigationsWith respect
				to an investigation relating to an infrastructure failure, a Federal agency
				with primary jurisdiction over the failed infrastructure which is conducting an
				investigation and asserts priority over the Team investigation shall have such
				priority. Such priority shall not otherwise affect the authority of the Team to
				continue its investigation under this
				Act.
						;
				(16)in section 7(a),
			 by striking on request and at reasonable cost;
				(17)in section 7(c), by striking
			 building and inserting building or
			 infrastructure;
				(18)in section 8(1) and (4), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(19)in section 9, by striking the United
			 States Fire Administration and;
				(20)in section
			 9(2)(C), by striking building and inserting building or
			 infrastructure;
				(21)in section 10(3),
			 by striking building and inserting building and
			 infrastructure;
				(22)in section 11(a), by striking the
			 United States Fire Administration and; and
				(23)by striking
			 section 12.
				VFire
			 Research Program
			501.Fire Research
			 ProgramSection 16(a)(1) of
			 the National Institute of Standards and Technology Act (15 U.S.C. 278f(a)(1))
			 is amended—
				(1)in subparagraph
			 (D), by inserting fires at the wildland-urban interface, after
			 but not limited to,; and
				(2)in subparagraph (E), by inserting
			 fires at the wildland-urban interface, after types of
			 fires, including.
				
